DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 05/10/2021.  Presently claims 1-6 are pending.  Claims 7-26 are withdrawn.

Response to Arguments
Abstract and drawing objections have been withdrawn based upon applicant’s amendments.  
Applicant’s arguments, sees page 13-15, filed 05/10/2021, with respect to claim 1 have been fully considered and are not persuasive. 
Applicant states, with respect to Applicant’s invention, that the casing 72 includes a radially outwardly extending retaining flange 74.  However, the language “radially outwardly extending” pertains to the flange proximate the turbine wheel recited in line 4 of claim 1.  Such language is not associated with the retaining flange recited in line 7 of claim 1.  With respect to the retaining flange, as shown in Fig. 2’ below, retaining flange “b” of casing 31 engages with external surface “s” of bearing housing 30.  Surface “s” is considered an external surface since the surface is not on the same side as inner contour 63 of the bearing housing 30 and therein is not an interior surface.  Since 
Applicant further argues that Schlienger fails to disclose a pressurized oil jet extending from the oil gallery through an oil jet orifice toward the casing and impinging a surface of the casing.  Applicant further states the splash oil in Fig. 2 of Schlienger is being directed towards the bearing housing 30, and is only indirectly routed towards the insert piece 31 (see p. 15).
With respect to Schlienger failing to disclose of a pressurized oil jet, the Examiner respectfully disagrees.  Schlienger discloses of a pressurized oil jet since the oil supply entering oil splash device (61) is oriented in an upward direction to impinge inner contour 63, as shown in Fig. 2, Col. 5, lines 54-62).  Without any pressure, the oil would simply drain from device (61) in a downward direction because of gravity into the oil drain channel (51, as shown in Fig. 2).  The oil jet from the oil splash device (61) is pressurized because the pressure allows the oil to overcome gravity and to be oriented in an upward diagonal direction as shown by the arrow in Fig. 2 in order to impact (i.e., from the pressure) and splash into the inner contour surface of bearing housing 30.  
Applicant notes that the splash oil in Fig. 2 of Schlienger is being directed towards the bearing housing 30, and is only indirectly routed towards the insert piece 31 (see p. 15).  Although this may be the case, the structure disclosed by Schlienger meets the claim language of the claim since Schlienger discloses that the pressurized oil jet extends from the oil gallery (60) through an oil jet orifice (the bore of the splash device 61, Col. 5, lines 58-60) toward the casing and impinges a surface of the casing (the surface 52 of casing 31 is impinged by the oil jet toward (i.e. in the direction toward the 
With respect to Applicant’s newly amended limitation, Schlienger discloses a seal ring (piston ring 41 is used for sealing purposes to reduce leakage of exhaust gas flow into the bearing housing, Col. 2, lines 1-20) positioned radially between the casing and the shaft (piston ring 41 is positioned radially between the shaft 20 and the casing 31 as shown in Fig. 2), an axially interior surface of the shaft flange (“sf”, labeled in Fig. 2’’ below, is a shaft flange formed from the rightmost protruding wall of a shaft groove) contacting an axially exterior surface of the seal ring (as shown in Fig. 2’’, axially exterior surface “ex” of the seal ring 41 contacts the axially interior surface of the shaft flange “sf”).

    PNG
    media_image1.png
    533
    709
    media_image1.png
    Greyscale

Fig. 2’’
Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 102 and this action has therefore been made final.      
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 11, “the shaft flange” should read “the radially outwardly extending shaft flange” for consistent terminology throughout the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlienger et al. (U.S. 9,169,738).
Regarding claim 1, Schlienger et al. discloses a turbocharger face seal (Col. 4, lines 33-35; Col. 5, lines 41-50, shown in Fig. 2), comprising: a turbine wheel (11); a cylindrical shaft (20) extending from the turbine wheel (as shown in Fig. 2, shaft 20 extends from the turbine wheel 11) and defining an axis of rotation (axis of rotation shown in Fig. 2), the shaft having a radially outwardly extending flange proximate the 

    PNG
    media_image2.png
    657
    606
    media_image2.png
    Greyscale

Fig. 2’
.

Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Schlienger et al. fails to disclose or suggest of a shaft weld pocket having an annular heat choke groove.  As shown in Fig. 2, shaft 20 is disclosed as a one-piece design with the turbine wheel 11.  
Further, Williams et al. (US 2017/0248032) discloses of shaft (16) with an outline of a shaft pocket (26) shown in Fig. 1, but fails to disclose of a groove within the pocket.
Therein, it would not have been obvious to one of ordinary skill in the art to modify the one-piece design disclosed in Schlienger to have a groove inside of a shaft pocket. Paragraph [0036] of Applicant’s specification discloses that the purpose of the groove within the shaft weld pocket is to reduce heat flow into the face seal assembly such that seal ring 40 is not exposed to heat flow ([0036], lines 5-13), therein improving the life of the seal and allowing for higher operating temperatures of the turbocharger ([0005]).  
Regarding claim 4, Schlienger fails to disclose or suggest wherein the seal ring includes an annular groove dimensioned to accommodate a seal element.  The seal 
Claim 5 is allowable due to its dependency on claim 4.
Regarding claim 6, Schlienger fails to disclose or suggest of a biasing element positioned between casing (31) and the seal ring (41).  As shown in Fig. 4 and disclosed in paragraphs [0028]-[0029] of Applicant’s specification, the biasing element (42) axially constrains the seal ring (40) against surface (64) of shaft flange (62) and oil flange (78).  The biasing element (42) is not required in the structure disclosed in Fig. 2 of Schlienger because the piston ring (41) is accommodated by a recess (g, Fig. 2’; Col. 6, lines 15-20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        05/18/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        5/21/2021